Citation Nr: 1517933	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-24 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for Peyronie's disease with erectile dysfunction, to include on an extraschedular basis.

2.  Entitlement to an effective date prior to November 17, 2008 for the award of service connection for Peyronie's disease with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA), regional office (RO), in Philadelphia, Pennsylvania.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a videoconference hearing before the Board.  A hearing was scheduled for September 2014 and the Veteran did not appear; however, it appears the notice of the hearing was sent to an incorrect address.  A March 2015 letter to the Veteran was sent to an address in York, Pennsylvania.  The Veteran's profile in the electronic VBMS system also contains this address.  However, the notice of the September 2014 hearing was sent to an address in Red Lion, Pennsylvania.

To ensure full compliance with due process requirements, a remand is required to again schedule the Veteran for his requested hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).  The notice of the hearing should be sent to the Veteran's current mailing address. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with the docket number of this appeal.  Send the notice of the hearing to his current mailing address, which presently appears to be in York, Pennsylvania.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

